PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/323,444
Filing Date: 5 Feb 2019
Appellant(s): Xiong et al.



__________________
JOHN S. ZANGHI (48,843)
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 08/27/2021
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 04/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The Examiner hereby attests that no existing rejections of record are withdrawn and no new ground of rejection is established in the instant Examiner’s Answer.

The following ground(s) of rejection are applicable to the appealed claims.

Claims 11-14, 18, 20-22 are under appeal.
Claims 1-10, 15-17 and 19 were previously withdrawn per record.

References of record:
Edge (US 2015/0296359)
Leinonen et al. (US 2005/0255878)

Status of the claims:

Claim(s) 11-13, 18, 20-22 is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Edge (US 2015/0296359).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edge (US 2015/0296359) in view of Leinonen et al. (US 2005/0255878).

The argument(s) presented in the Appeal Brief of record are directed to all of the grounds of rejections indicated above.

BACKGROUND OF THE RELEVANT TECHNOLOGY:

Positioning Reference Signal (PRS)-based location determination is a feature of advanced networks such as LTE to determine the location of user equipments based on radio access network measurements. This feature is a location service alternative to GPS technology already built in smartphones and in other cellular equipment. When GPS services may not be available all around the geographical areas, the user equipment uses PRS as a reference to calculate location parameters.  The end user application of this PRS feature could be supporting location based services which can be navigation (direction to hotel etc.), emergency call etc... when GPS could not be reached.

	Terminology of interest:
		Positioning Reference Signal (PRS) – A reference signal transmitted from the network side (from access point/base station for example) as a reference for positioning purpose. User equipments receive this signal and perform measurements such as  OTDA/RSTD parameters, which in turn can be used to determine location of said user equipments.
PRS configuration signal (or by other names such as PRS Config message/command/pilot) – a message signal that is transmitted from the location server via an access point/base station to inform the user equipment as to where/where/how to obtain the PRS signals. Namely, it contains transmission schedule of the PRS, the identity of base stations that transmits the PRS, time/frequency resource element of the PRS etc…

SUMMARY OF THE CLAIMED INVENTION

Appellant ’s claimed invention under appeal is directed location service feature in radio access network, in which a user equipment receives a PRS configuration message from the network server that describes description parameters of PRS signal so as to receive the PRS signal, and in turn transmits a feedback to the network via the base station.

The configuration information in the message include: a broadcast time period of PRS signal(s), indications for a first frequency band/a first period of a PRS to be broadcast, at least a further frequency band and further time period of a further PRS to be broadcast.

(2) Response to Argument
	
	In the Brief:
	
	A.
	Arguments for claims 11-13 and 20:
position reference signal configuration information, which includes position reference signals in different
frequency bands (…) in a positioning time period” (the Brief - page 6)
	To assert this argument, Appellant went on to discuss PRS mode vs. emergency PRS mode that is disclosed in Edge. (the Brief – page 6).

	The Examiner’s Response:
	The Examiner has fully considered all points presented by the argument, however respectfully asserts the arguments are not persuasive. Specifically:

	Firstly, it is respectfully noted that Appellant’s argument never addressed and discussed the specific cited texts of the reference of record (reference Edge, specifically) that are mapped to corresponding limitations as to how they are different or distinct. Appellant merely provided vague discussion of PRS emergency mode vs. PRS normal mode which does not appear to be the focus of the claim. Therefore, the Examiner respectfully disagrees with the Appellant’s argument.
	Secondly, based on the emphasis (underlined and bolded text) made by Appellant in page 6 of the Brief, the argument alleges 3 parts:  

(i) Edge does not disclose receiving by a UE (user equipment) the positioning reference signal configuration information. And further:
(ii) Edge does not disclose the configuration includes PRS signals in different frequency bands; and
a position reference signal time period.

 Regarding point (i):

Edge does indeed disclose the UE receiving a PRS configuration data.
At least ¶0085 clearly recites “the positioning assistance data can be obtained by a UE 302 from a location server 310 associated with system 300C”.  
 Edge further elaborates on what constitute the “positioning assistance data”:
	  “the positioning assistance data may include information such as: (i) identification of the reference cells 320 and/or neighboring cells 322 (e.g. using global cell identities and/or local physical cell identities); (ii) identification of PRS signals transmitted by the reference cell 320 and/or neighboring cells 322 (e.g. PRS bandwidth, PRS subframe assignments, PRS encoding); (iii) relative transmit time differences between the PRS signals transmitted by the reference cell 320 and neighboring cells 322; (iv) the approximate RSTD measurements expected (e.g., by location server 310) to be made by UE 302; and/or (v) locations of the eNB antennas for the reference cell 320 and/or neighboring cells 322. The positioning assistance data may further include adaptive PRS scheduling information, as discussed later herein” (¶0084)
The listed information are undisputedly PRS configurations.

A more specific example can be found in ¶0143, “the E-SMLC 355 sends the emergency mode PRS scheduling for one or more cells nearby to UE 302 (e.g., duration, bandwidth, power, frequencies, in which subframe(s) to transmit and/or mute PRS”



As such, the Examiner respectfully asserts that the argument (i) is not persuasive.

Regarding point (ii):

Appellant alleged Edge does not disclose the configuration information, which includes PRS signals in different frequency bands.

Firstly, it is respectfully reminded that the claim language of record has never recited that “the configuration information, which includes PRS signals”

The Examiner asserts that the configuration information (based on the claims) is a set of indicators of time/frequency of the PRS signals that are yet to be broadcasted. The configuration information itself do NOT include the PRS signals. 
This is a contradiction to the claim language of record as well as the Specification.  The argument is entirely not persuasively solely based on this reason.
Regarding the “(PRS) in different frequency bands” limitation:


Referring back to ¶0084 as per reference Edge, the positioning assistance data (aka PRS configuration information) include every information there is to know about all PRS signals transmitted by not only of the reference cell but also of neighboring cells (i.e. PRS subframe assignment, timing, PRS scheduling). Keep in mind that Edge makes clear that the PRS signals are partly or completely orthogonal to one another in frequency domain (¶0147, “PRS signals that are orthogonal in the frequency domain may not interfere with one another even when in different frequencies (orthogonal in a frequency domain).

As such, the Examiner respectfully asserts that the argument (ii) is not persuasive.

Regarding point (iii):

Appellant alleged Edge does not disclose a position reference signal time period. Namely, the argument asserts that Edge does not disclose at all a PRS time period in which a first and second PRS signals are transmitted in the cited portion.
It is very clear in at least ¶0089, Fig. 3D that the PRS information for PRS signals of the reference cell and the neighbor cells include their assigned subframe. ¶0195 recite start time and stop time, duration of the PRS position occasions (i.e. PRS occasion is a time period during which the base stations transmit PRS signals so that the UE can receive the PRS and measure/process the signals for positioning”

The examiner does not believe the claim has any further language pertaining the time period that necessitates any different interpretation.

As such, the Examiner respectfully asserts that the argument (ii) is not persuasive.

Appellant further alleges there is no specific mention of transmission of a response to the receipt 

However, this is made very clear in Edge:
¶0085, “UE 302 to make measurements of PRS signals transmitted by different reference cells 320 and/or neighboring cells 322 (e.g. make RSTD measurements of the PES signal transmitted by one reference cell 320 and each of several different neighboring cells 322) with the measurements being returned by UE 302 to location server 310”
 at least Fig. 6, step 1610:  the UE, after receiving the assistance data from the server, performing measurements and provide a response to the server the measurements of the PRS signals described in the assistance data.  This measurement report indicates that the UE indeed received the assistance data because the assistance data indicate the PRS signals to be measured. 

Arguments for claims 18, 21 and 22:
The arguments for claim 18 is identical to that of claim 11, in which Appellant  alleged that: “Edge does not specifically disclose the claimed features of a user equipment receiving position reference signal configuration information, which includes position reference signals in different
frequency bands (…) in a positioning time period” (the Brief - page 6)

This argument is therefore addressed by the same reasoning as established above (claim 11).

B.
Appellant further argues reference Edge in view of Leinonen does not disclose all limitations of claim 14, namely “user equipment is a low complexity user equipment with a narrowband transceiver, a bandwidth of said first and said at least one further frequency band each having 
a bandwidth equal to a bandwidth of said narrowband transceiver”

Appellant briefly discusses reference Leinonen, and went on to allege Leinonen does not disclose the limitation at issue.

Leinonen discloses a traditional non-smart cellular phone (low complexity) with GSM/narrowband transceiver for use in GSM network (Se at least claim 9, Fig. 6). 

Note that the bandwidth of an antenna, by definition, refers to the range of frequencies over which the antenna can operate correctly, i.e. being fully able to receive/transmit signals in the intended range. In other words, to able to receive a signal of a frequency, the transceiver must have at least an operational bandwidth at least equal or greater than said signal’s frequency.  Note that in both Leinonen and Edge, the UE’s transceiver elements performs their functionality properly in receiving intended signals, as such the bandwidth of the transceiver is at least equal or greater than the PRS signals’ bandwidth.  Therefore the reference by default meets this limitations. Additionally, MPEP 2121 – (I)  “prior art is presumed to be operational/enabling”. 

The Examine respectfully asserts that the argument is therefore not persuasive.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/QUAN M HUA/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        
Conferees:
/ANTHONY S ADDY/Supervisory Patent Examiner, Art Unit 2645  
                                                                                                                                                                                                      /Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.